456 F.2d 248
79 L.R.R.M. (BNA) 2602, 67 Lab.Cas.  P 12,424
NATIONAL LABOR RELATONS BOARD, Petitioner,v.TOBACCO PROCESSORS, INCORPORATED, Respondent.
No. 71-1756.
United States Court of Appeals,Fourth Circuit.
Argued Jan. 6, 1972.Decided Feb. 16, 1972.

Allison W. Brown, Jr., Atty., N.L.R.B.  (Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Michael F. Messitte, Atty., N.L.R.B., on the brief), for petitioner.
John O. Peters, Richmond, Va.  (Samuel W. Hixon, III, and Williams, Mullen & Christian, Richmond, Va., on the brief), for respondent.
Before BRYAN, WINTER and RUSSELL, Circuit Judges.
PER CURIAM:


1
We decline to enforce the Board's order requiring the company to bargain with the union because we conclude that the union was improperly certified.  At the election the Board excluded four ballots which were blank on their face but which had the word "no" written on their back.  The ballots should have been counted since they clearly manifested the voters' intention not to be represented by the union.  NLRB v. Titche-Goettinger Co., 433 F.2d 1046 (5 Cir. 1970).  When those ballots are counted the union lost the election.


2
Enforcement denied.